IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

HECTOR ADOLFO DEMONTALVO,                 NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D17-0238

STATE OF FLORIDA,

      Appellee.

                                   /

Opinion filed April 6, 2017.

An appeal from an order of the Circuit Court for Escambia County.
Thomas V. Dannheisser, Judge.

Hector Adolfo DeMontalvo, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., and LEWIS and WINSOR, JJ., CONCUR.